Citation Nr: 0937805	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, status post coronary artery bypass graft (CABG) 
times six, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to May 1993.  
He was born in 1952.

This appeal to the Board of Veterans Appeals' (Board) is from 
action taken in May 2003 by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for 
respiratory and/or other disabilities secondary to service-
connected heart disability have not been perfected as part of 
the current appeal.  Similarly, although hypertension (or 
hypertensive cardiovascular disease) may have been diagnosed 
in the past and is now said to be under control although 
continuing to be diagnosed, service connection has not been 
specifically addressed for that as a separate disability.

In May 2007, the Board remanded the case for evidentiary 
development to include additional clinical records and a VA 
medical examination and opinion(s).


FINDING OF FACT

The Veteran's coronary artery disease, status post bypass, 
has not been manifested by objective evidence of congestive 
heart failure in the past year, or of a workload of greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
dizziness, or syncope, or; with a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent; 
the cardiac symptomatology is not now unusual.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
coronary artery disease, status post coronary artery bypass 
graft (CABG) times six, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.104, Diagnostic Code 
7017 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 

unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As to claims for increase, the U.S. Court of Appeals for 
Veteran Claims previously held that a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
Court recently reversed that decision, holding that what is 
required is generic notice of the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and earning capacity, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
sent to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Any other defect with respect to timing was 
harmless error.  See Mayfield, supra.  He was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.  
The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).

The notifications to the Veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in everyday, daily 
life; his responses confirm that he understood those 
ramifications and mandates.  There is no prejudicial error 
either alleged or shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that such information was provided to the 
appellant.  Moreover, the claimant has not demonstrated any 
prejudicial or harmful error in VA's notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
symptoms in this case have been relatively static throughout 
the time period on appeal, and staging is unnecessary.

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7017, coronary 
artery bypass surgery is rated as follows:  A 100 percent 
rating is warranted for three months following hospital 
admission for surgery.  Thereafter, a 100 percent rating is 
assigned with coronary artery disease resulting in chronic 
congestive heart failure, or when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A 60 percent 
rating is warranted for more than one episode of acute 
congestive heart failure in the past year, or when a workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or when 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 30 percent rating is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or when there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 10 percent rating is warranted 
when a workload greater than 7 METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when continuous medication is required.  

Under 38 C.F.R. § 4.104, DC 7005, a 60 percent rating is 
assigned when coronary artery disease, with documented 
coronary artery disease, causes more than one episode of 
acute congestive heart failure in the past year, or; when a 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent is shown.  When a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  
A 10 percent rating is warranted when a workload greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when continuous 
medication required.  Id.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice in an exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 38 C.F.R. § 
3.321 an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

III.  Factual Background and Analysis

Earlier evaluations and clinical reports are in the file for 
comparative purposes.

Clinical findings in December 2000 showed complaints of 
shortness of breath (SOB) and X-ray signs of borderline or 
mild cardiomegaly.  Other evaluative tests in December 2000 
confirmed positive ischemia on nuclear imaging.

On VA examination in March 2001, the Veteran's history of 
surgical procedures was recorded.  Since his bypass 
operations, he had experienced episodes of angina and 
clinical findings at his private caregiver's facility, to 
include apical hypokinesis and reversible inferior wall 
defect consistent with ischemia.  Repeated cardiac 
catheterizations had shown that one of his grafts had closed.  
The examiner opined that his metabolic equivalents (METs) 
level was estimated to be 5-7.


In 2002, clinical findings from J.A.M., M.D., reflected 
shortness of breath (SOB) and wheezing.  It was unclear 
whether the SOB was due to heart or respiratory problems.  
Dr. M suggested that additional cardiac studies be undertaken 
to determine the source of the Veteran's left arm and chest 
pain and possible increased pulmonary vascular congestion.  
Other evaluative reports also showed complaints of chest pain 
and SOB.

Clinical findings including echocardiography from September 
2002 showed mild bi-atrial enlargement; moderate right 
ventricular enlargement; left ventricular ejection fraction 
of 55-60%; septal wall motion abnormalities; and trace to 
mild mitral regurgitation.  A summary by C.N.I., M.D., in 
September 2002, in pertinent part, was that he had ejection 
fraction of 63%.  

A consultative report from J.G.C., M.D., a private physician, 
to H.M., M.D., dated in November 2002, noted that the Veteran 
had had dyspnea on exercise that had improved markedly with 
the use of Advair.  He had had brief episodes of left arm 
discomfort with exertion but no such episodes at rest and no 
classic angina.  Medications included Atenolol, ASA, 
Protonix, Zyrtec, Advair inhaler, Zocor, Atacand, and 
Albutrol.  

Dr. C had undertaken a Cardiolite scan wherein the Veteran 
had exercised a total of 7 minutes and 30 seconds on Bruce 
protocol, achieving an adequate double product.  His stress 
test was equivocal for ischemia by EKG.  He had some mild 
chest discomfort at peak exertion rapidly returning to 
normal.  Cardiolite imagining showed reversible inferior wall 
profusion near the apex as well as small anterior defect 
which was also reversible near the apex, consistent with 
ischemia.

The Veteran has pointed out in his current claim that the 
testing by cardiovascular specialists, as reported above, and 
the echocardiogram findings showing upper right heart chamber 
enlargement and lower left chamber muscle damage had not 
previously been demonstrated before the above cited findings.


On VA examination in Dallas in April 2003, the Veteran 
reported having been seen by a pulmonologist who had told him 
that he had SOB which might be caused by his heart disorder.  
He had chest pain when he walked (and he walked about a mile 
a day for cardiac exercise); and dizziness when he leaned 
over.  Medications were listed.  The examiner felt that the 
chest pain might be due in part to mechanical chest wall pain 
secondary to cardiac surgery or some due to his esophageal 
stricture.  He exercised to a maximum of 7.8 METs.

Private treatment records dated in March 2005 show additional 
Cardiolite tests confirming ejection fraction of 56%.  MET's 
score was 10.1.  J.C., M.D., the nuclear cardiologist 
assessing the test results characterized the overall findings 
as showing a mildly abnormal myocardial perfusion with small 
size reversible defects in the antero-apical wall.  There was 
no transient ischemic dilatation.  

One VA facility has certified in June 2007 that no additional 
records are available for the Veteran.

A packet of copies of clinical records was received from a 
private healthcare group in April 2008.  The packet has been 
reviewed in toto.  In pertinent part, he complained of chest 
pain in February 2007; evidence of the previous sternotomy 
was shown but no acute disease.  His blood pressure was 
108/78 and his CAD was described as stable.  A chest X-ray in 
November 2007, when he had complained of a cough, showed no 
acute cardiopulmonary abnormality and the cardiac silhouette 
and pulmonary vasculature was normal.  Diagnoses in December 
2007 showed coronary atherosclerosis of unspecified type as 
well as unspecified essential hypertension.  

In January 2008, he was having rotator cuff problems.  He was 
also noted to have a history of hypertension and was 
compliant with his medications.  He took serial readings, and 
his blood pressure ranged from 105/64-140/90, and typically 
was 110/70.  He said his blood pressure had improved with the 
addition of HCTZ.


A re-evaluation by the nuclear cardiologist in May 2008, when 
the exercise Cardiolite study was again done, his EGC showed 
fair capacity and appropriate blood pressure.  Stress SPECT 
showed a very small defect in the apex but rest images showed 
partially improved defect.  Left ventricular EF was 60% and 
wall motion was normal.  The impression was of mildly 
abnormal myocardial perfusion examination demonstrating a 
very small partially reversible defect in the apex with 
normal wall motion and left EF of 60%.

Pursuant to the Board's remand, the Veteran was scheduled for 
a comprehensive VA cardiovascular evaluation which was 
undertaken in June 2009; the entire report is of record.  He 
gave a history of his heart problems and said that after the 
bypass surgery he had had some chest discomfort in 1998 after 
which a stent was implanted and another stent in July 2008.  
He reported now having occasional chest discomfort relieved 
by rest.  He was able to walk the 200 yards to his mailbox at 
a moderately rapid pace and might have to slow down toward 
the end because of angina.  He said the pain might radiate to 
the left arm and went away with rest.  He does not take 
Nitroglycerin.  He would have easy angina when raking the 
leaves or sweeping.  He tried to walk 15-20 minutes fairly 
often and was able to do without major problems.

The Veteran said that he slept on one pillow with a small 
supplemental pillow.  He had no orthopnea, paroxysmal 
nocturnal dyspnea, dizziness, syncope, palpitations or 
extremity swelling.  Relevant medications now included 
Toprol, Raneza, Plavix, Lisinopril, fish oil, Tricor and 
Zocor.  His blood pressure was 124/72 with respiratory rate 
of 16 and pulse of 72.  He had normal carotid pulses without 
bruits or jugular venous distention.  His heart had a regular 
rhythm and sounds normal.  He had no peripheral edema.  It 
was specifically noted that treadmill test by VA in June 2009 
had shown a METS expenditure of 7.

Pertinent diagnoses were: coronary artery disease status post 
coronary artery bypass grafting and stent implants; stable 
mild angina pectoris, benign essential hypertension.

The examiner specifically opined that he had no evidence of 
myocardial infarction, and had had only a small area of 
ischemia noted on the perfusion study (at the time in 2005 
when he had 100% occlusion).  He had mild restriction of his 
activities because of his angina pectoris, but had not had to 
take Nitroglycerin.  His Ranexa was a substitute for a long-
acting nitrate for angina prevention.  It was noted that 
there had been no evidence of congestive heart failure or any 
other complications from his CAD.

The RO has been rating the Veteran under Diagnostic Code 
7017.  The evaluation criteria under DC 7017 are set forth 
above, on page 6.

The Veteran contends, in essence, that the findings by the 
most recent evaluators of record have shown deterioration, 
not improvement, in his heart condition.  He asserts that 
medications have been instituted which have been effective in 
slowing the decline somewhat, but that these medications do 
not reflect sustained improvement but merely treatment.  He 
has argued that his cardiac condition is anything but classic 
or usual, and that this had been borne out by both VA and 
private evaluations over the past years; and in that sense, 
he should not be evaluated under the strict criteria by which 
he has been assigned the current 30 percent rating.  After 
reviewing the now abundant aggregate file, the Board 
respectfully concludes that his current rating is sufficient 
in light of the evidentiary record and the criteria.

Specifically, on a VA Form 21-4138, he stated in September 
2007 that many of the things he experiences, some of which he 
gave as examples like left arm numbness, fatigue, and 
weakness, are not in medical records since they do not 
require medical attention. He said he had not worked for some 
time because the medications made it impossible to work a 
schedule.  He was a certified Master Mechanic on commission 
pay scale only.  He said he had enrolled at a workforce 
center but was discouraged after listing his education and 
work experience only to be sent to jobs that were minimum-
wage and being told he was an old man working in a young 
man's world.  His discussions with regard to his symptoms are 
all of record and have been reviewed in connection with his 
claim.  In this regard, the Board is certainly sympathetic, 
but the argument is unpersuasive with regard to increasing 
his rating.

As noted, there is a great deal of clinical data in the file, 
both from VA and private sources, and once he stabilized 
after surgical intervention and stenting, the findings have 
been generally consistent with one another.  The Board finds 
no need to stage the rating based on his symptoms having been 
significantly worse at any earlier time than they are at 
present.  There is no evidence whatsoever of his having had 
any episode of acute congestive heart failure in the past 
year, or clinical evidence of a workload of greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Moreover, although there is no sound basis for rating him at 
less than 30 percent disabling at this time, his METs of 7 
with minimal additional cardiac findings simply do not 
warrant an evaluation in excess thereof and in fact, the 
clinical data are often more than not more nearly approximate 
to a 10 percent rating.   

The Veteran asserts that his situation is unusual and is not 
appropriately rated under the schedular criteria assigned at 
present.  The Board has therefore considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 
242 (2008).  However, he has not required frequent 
hospitalization for his service-connected heart disorder, and 
the manifestations of the condition are consistent with the 
assigned schedular evaluations.  Although he has not worked 
in some time, the Board finds that his occupational 
impairment as a result of his CAD is well and adequately 
reflected in the current schedular criteria. 

The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.  Therefore, referral of this 
case for extra-schedular consideration is not in order.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased evaluation for coronary artery 
disease, status post coronary artery bypass graft (CABG) 
times six, in excess of 30 percent disabling is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


